Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered March 20, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years concurrent with a term of one year for violation of probation, unanimously affirmed.
By making generalized objections, and by failing to request any further relief after the court sustained his objection, defendant failed to preserve any of his present challenges to remarks made by the assistant district attorney during voir dire of prospective jurors, opening statement and summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Friedman, J.E, Williams, Gonzalez, Sweeny and McGuire, JJ.